Citation Nr: 1116683	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to October 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for a left knee disorder is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's current left ankle disorder, diagnosed as status post Achilles tendon tear with limited range of motion of the left ankle, is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of any incident therein.


CONCLUSION OF LAW

A left ankle disorder, was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim seeking service connection for a left ankle disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's February 2006 and December 2006 letters to the Veteran advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Specifically, the RO's letters informed the Veteran of what evidence was required to substantiate his claim for service connection, and notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  The RO's December 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO's February 2006 and December 2006 letters effectively satisfied the notice requirements with respect to the issue entitlement to service connection for a left ankle disorder.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.    

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the RO scheduled the Veteran for the appropriate VA examination to consider the etiology of the Veteran's current left ankle disorder.  Specifically, the VA examination for joints in September 2006 and the September 2008 supplemental medical opinion were performed by a VA physician that had reviewed the Veteran's medical treatment records, reviewed the history of his left ankle disorder with the Veteran, examined the Veteran, and included a rationale for the conclusions reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

At his November 2010 hearing before the Board, the Veteran submitted additional medical evidence directly to the Board, along with a waiver of RO consideration of this evidence.  38 C.F.R. §1304(c) (2010).  Accordingly, the Board may proceed to adjudicate the issue on appeal with consideration of this evidence in the first instance.  38 C.F.R. § 19.9(b)(3) (2010).

The Board further notes that additional medical evidence, which was not waived, has been received since the most recent October 2008 statement of the case.  This evidence includes a February 2010 VA examination for joints, February 2010 VA examination of the spine, private and VA treatment reports from May 2007 to December 2009.  A review of this evidence revealed no additional pertinent evidence relating to the issue of entitlement to service connection for the Veteran's left ankle disorder.  Accordingly, a remand to the RO for consideration of this evidence and issuance of a supplemental statement of the case is not required.  38 C.F.R. § 19.31 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

Historically, the Veteran served on active duty in the Navy from November 1989 to October 1999, followed by service in the Navy Reserves.  A review of his service treatment records revealed treatment for a left ankle injury in July 1991.  The July 1991 treatment report noted the Veteran's complaints of a twisting left ankle injury while playing basketball.  Physical examination of the left ankle revealed edema, tenderness to the lateral malleolus, and reduced range of motion due to pain.  The report noted that his nerves were intact.  The report concluded with an assessment of ankle pain, and indicated that the Veteran was to be on limited duty for five days.  Subsequent service treatment records are silent as to any ongoing complaints of or treatment for a left ankle disorder.  A September 1995 periodic physical examination noted that the Veteran's lower extremities were normal.  The Veteran's August 1999 separation examination noted his feet and lower extremities were normal.  An August 1999 medical history report noted the Veteran's history of an ankle sprain.  The examining physician also noted that this was a past injury and was not considered disabling.  A December 1999 medical history report denied having any history of foot trouble.  

An April 2004 treatment report noted that the Veteran sought treatment for an injury to the left calf muscle while playing baseball the night before.  The Veteran indicated that the injury was incurred has he started taking off running.  Physical examination revealed swelling and limited extension and flexion in the left ankle.  The report noted a diagnosis of muscle sprain, and to follow up if it does not improve.  An April 19, 2004 private treatment report noted that the Veteran experienced a "popped Achilles" with pain and edema while back peddling when playing softball.  The report noted an assessment of Achilles rupture suspected, partial.  An April 21, 2004 private treatment report noted that the Veteran had been referred for treatment of a left foot injury.  The report indicated that the injured his left foot injury while playing baseball on April 17, 2004.  Following a physical examination, the report concluded with an assessment of "rupture, tendon, nontraumatic/Left, Achilles rupture, new."

An August 2004 medical history report noted that the Veteran had a left partial Achilles tear, and that he was in rehab for this condition with some improvement.  The report also noted that the Veteran wore an Achilles tendon wrap for support.  

A September 2004 service treatment report noted the Veteran's history of status post left Achilles rupture which occurred on April 18, 2004, while playing baseball, as a civilian.  The report indicated that the Veteran's foot was casted at that time, and in early July he was placed in a walking boot until late August, when he was given an ankle wrap.  A September 2004 private treatment report noted a diagnosis of left Achilles rupture rehab.  The report noted that he could do no running until physical therapy was completed.  

In January 2006, the Veteran filed his present claim seeking service connection for a left ankle disorder and for a ruptured left Achilles tendon.  

A January 2006 private treatment report noted findings of a tender left Achilles tendon with mild edema.  A March 2006 private treatment report noted the Veteran's history of an Achilles tendon rupture in 2004.  The report also noted the Veteran's history of bilateral ankle fractures which were treated with rest and no casting as he was in a position where he could not be casted.

A September 2006 private treatment letter noted that the Veteran was in physical therapy from March 2006 to May 2006 for his low back pain, bilateral knee pain, and a severe left Achilles strain.

In September 2006, a VA examination for joints was conducted.  The report noted the Veteran's history of a left ankle injury around 1990.  The Veteran reported that he strained his left ankle and was in an immobilizing air cast for six weeks.  He also reported difficulty with left ankle strains with an Achilles tendon rupture in April 2004.  The report noted that the Veteran continues to wear an ankle brace due to weakness.  Physical examination of the left ankle revealed crepitus and weakness in the left ankle.  X-ray examination of the left ankle was negative.  The report concluded with a diagnosis of status post Achilles tendon tear well-healed, with left ankle limited range of motion.

A November 2006 nonmedical assessment questionnaire noted that the Veteran was not fit to mobilize and perform his duties.  The questionnaire noted that the Veteran desired to accept a medical retirement so that he could concentrate on dealing with his diabetes as recommended by his physician, and that the reporting officer concurred with this decision.  

A June 2007 private treatment report noted that the Veteran had underwent a magnetic resonance imaging (MRI) which revealed a chronic anterior talofibular ligament (ATFL) tear.  The report noted that the Veteran was a good candidate for physical therapy for both his ankle and knee, and that he may be a candidate for left ankle arthroscopy if he has no signs of instability.  A June 2007 MRI of the left ankle revealed findings of a thickened ATFL without edema, which was suggestive of a scar implying a previous/chronic injury, and fusiform thickening of patellar tendon without intrinsic signal abnormality compatible with prior Achilles tendon injury.  

A September 2008 supplemental VA medical opinion noted that the VA examiner had reviewed the Veteran's medical treatment records.  The VA examiner noted that the Veteran's service treatment records revealed treatment for a left ankle sprain on July 2, 1991.  The VA examiner also noted the Veteran's history of an Achilles tendon tear in April 2004, which was shown on his June 2007 MRI.  Based upon this review, the VA examiner opined that the Veteran's current left ankle disorder was not due to or a result of his inservice left ankle injury.  The VA examiner further opined that the Veteran's current left ankle disorder was due to his injury to the Achilles after service.  In support of this opinion, the VA examiner noted that following his July 1991 left ankle injury, the Veteran continued in the service for 8 more years with no complaints concerning his left ankle.  The VA examiner found that the Veteran had a self limiting acute ankle sprain and that there was no continuity of care shown until after an Achilles tendon tear.  

In November 2010, a hearing was conducted at the RO by the Board.  At the hearing, the Veteran testified that he injured his left ankle while playing basketball in 1991.  He indicated that he was treated by a corpsman, who "identified it as almost a possible fracture."  He indicated that after the injury, he had trouble wearing boots, and started wearing tennis shoes about three weeks after the injury.  Following the initial injury, the Veteran indicated that he hurt his left ankle off and on while playing ball.  The Veteran reported that he played command sports, during which he wore ankle support.  He also indicated that his involvement in sports continued while he was in the reserves, and that he had to stay in top physical condition.  He then testified that he hurt his left ankle again in 2001, and that his private physician's records indicate that he was given a no running status for eight weeks due to swelling.  

At his Board hearing, the Veteran submitted an undated letter from private physician, J.L.  The private physician noted that the Veteran had been a patient since May 1, 2001, and that the Veteran had a past medical history of a chronic tear of the left anterior talofibular ligament tear since an inversion injury while playing basketball in 1991.  It also noted that the Veteran had a history of left Achilles tendon tear in 2004 which has been linked to his left ankle pathology.  Along with this letter, the Veteran submitted the May 1, 2001 work/school excuse note indicating that he could not do any running for 8 weeks due to knee and ankle sprain.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for a left ankle disorder.  Following his July 1991 left ankle injury, diagnosed as an ankle sprain, subsequent inservice treatment reports were silent as to any ongoing complaints of or treatment for a left ankle disorder.  A periodic physical examination and a separation examination, performed in September 1995 and August 1999, found the Veteran's feet and lower extremities were normal.  Moreover, while an August 1999 medical history report noted the Veteran's history of a left ankle sprain, the physician reviewing this medical history noted that this was a past injury and not considered disabling.  

Following his discharge from the service, the first complaint or diagnosis of a left ankle disorder was not shown until April 2004, five years after the Veteran's discharge from active duty service, and over 12 years after his inservice treatment for left ankle sprain.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In addition, the April 2004 treatment was sought following a post service injury while playing softball.  Specifically, the records indicate that the Veteran's left Achilles had "popped" while back peddling while playing softball.  The treatment records indicated that the Veteran was in civilian status at the time of the injury, and there has been no allegations made to the contrary.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., left ankle pain or weakness, and reporting to sick call.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A lay person is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

In this case, while the Veteran's statements are competent evidence to report having a history of left ankle problems since service, these statements are not competent evidence to establish a diagnosis or etiology of his current left ankle disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise, his statements are not a competent medical opinion on a matter so complex as the diagnosis of any left ankle disorder or to the etiologic relationship between any current left ankle disorder to an injury incurred during his military service.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  That is, the evidence does not show that the Veteran has the medical training and expertise necessary to render etiological opinions in instances or circumstances that are beyond the knowledge of a lay person.  Moreover, to the extent that the Veteran contends that service connection is warranted based on a continuity of symptomatology since his military service, the Board finds that his contentions are inconsistent with the contemporaneous statements, are not supported by the evidence, and are not credible.  Specifically, the Board notes that there are inconsistencies in the Veteran's statements concerning his inservice left ankle injury.  On his August 1999 medical history report, the Veteran reported a history of a left ankle sprain.  A March 2006 private treatment report noted the Veteran's history of an inservice left ankle fracture which was treated with rest and no casting as he was in a position where he could not be casted.  During his September 2006 VA examination for joints, the Veteran reported wearing an immobilizing air cast for six weeks following his inservice left ankle injury.  At his November 2010 hearing before the Board, the Veteran testified that the corpsman who treated his left ankle identified it as almost a possible fracture.  The Veteran also testified that he started wearing tennis shoes about three weeks after the left ankle injury.  Thus, the Veteran has reported varying details concerning not only the severity of this injury, but the subsequent treatment he received for it.  

In addition, the Veteran testified at the November 2010 Board hearing that he injured his left ankle again in 2001.  Specifically, he testified that he was given an excuse slip from his private physician for no running or any kind of physical activity for eight weeks.  In support of this contention, the Veteran submitted a May 1, 2001 work/school excuse slip which noted that the Veteran should not do any running for 8 weeks due to his knee and ankle sprain.  A review of the record, however, revealed that this work/excuse slip is related to a right knee and right ankle sprain.  Specifically, the same private physician who issued this work/school excuse slip had also treated the Veteran for injuries to his right knee and right ankle on May 1, 2001.  Moreover, a May 1, 2001 service treatment record noted that the Veteran had a right knee/ankle sprain, that his private physician recommended no running for 8 weeks, and that he was waived from his May 2001 physical readiness testing cycle.  Accordingly, there remains no evidence of any left ankle complaints or treatment following the Veteran's initial treatment for an ankle sprain in July 1991, until the April 2004 Achilles tendon injury.

The Board finds little to no probative value in the undated opinion letter submitted by the Veteran, from his private physician, J.L., in November 2010.  In this letter, the private physician noted that the Veteran had a past medical history of a chronic tear of the left anterior talofibular ligament since an inversion injury while playing basketball in 1991.  The letter also noted that the Veteran had a history of left Achilles tendon tear in 2004, which has been linked to his left ankle pathology.  While the Veteran's private physician is competent to render a medical opinion, the opinions he provided in this letter are lacking in probative value.  First, it is unclear as to whether the private physician is even offering opinions, as opposed to simply reporting the Veteran's medical history.  Moreover, to the extent these statements can be read as opinions, they have been proffered without any basis or supporting rationale.  The Veteran's July 1991 inservice treatment report relating to his left ankle injury does not document any findings of a left anterior talofibular ligament tear.  In addition, there is no record of ATFL tear having been diagnosed until the Veteran's June 2007 MRI, performed approximately 16 years after his initial injury, and after his April 2004 left Achilles tendon injury.  

The VA examiner in September 2008 opined that the Veteran's current left ankle disorder was not caused by or the result of his inservice left ankle sprain.  The VA examiner further opined that the Veteran's current left ankle disorder was related to his post service left Achilles injury.  The VA examiner's report included a summary of the Veteran's left ankle disorder.  Moreover, in support of the opinions given, the VA examiner noted the lack of any continuity of care for the left ankle sprain until after his Achilles tendon tear many years after service, including 8 more years of active duty service.  

The Board finds the July 1991service treatment record noting an assessment of a left ankle sprain, without any follow up treatment indicated; the absence of more than one incident of left ankle treatment on his service treatment records; the normal findings concerning his left ankle on subsequent inservice physical examinations in September 1995 and August 1999; the lack of any post service treatment for a left ankle disorder until his post service injury in April 2004 (despite the Veteran's heavy involvement in playing sports and a considerable amount of treatment having been shown for other unrelated conditions); the Veteran's inconsistent statements concerning his left ankle disorder; and the VA examiner's opinion that the Veteran's current left ankle disorder was not related to his inservice left ankle sprain, but is due to his left Achilles injury following his military service, are far more probative on the issue of whether the Veteran incurred or aggravated chronic left ankle disorder during service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Accordingly, service connection for left ankle disorder is not warranted, as the competent, probative, and credible evidence does not show an etiological connection between the Veteran's current left ankle disorder and his military service, or to any incident therein.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for service connection for left ankle disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ankle disorder is denied.


REMAND

The Veteran is seeking service connection for left knee disorder.  He attributes this condition to an inservice motor vehicle accident in November 1998.

Following the RO's October 2008 statement of the case, additional medical evidence, which was not waived, was received.  This evidence includes a February 2010 VA examination for joints, February 2010 VA examination of the spine, private and VA treatment reports from May 2007 to December 2009.  A review of this evidence revealed some additional pertinent evidence relating to the issue of entitlement to service connection for the Veteran's left knee disorder.  In particular, the February 2010 VA examination for joints included complaints and physical findings related to the Veteran's left knee.  This evidence is pertinent to the issue of service connection for a left knee disorder, and the Board must remand this issue for issuance of a supplemental statement of the case.  38 C.F.R. § 19.31.

The September 2006 VA examination for joints noted findings of an essentially normal left knee.  Thereafter, a June 2007 MRI of the left knee was submitted and revealed findings of no medial meniscal tear, but an irregularity in the superior margin anterior horn lateral meniscus, which was indicated "may" represent a subtle tear.  The MRI also noted findings of minimal joint effusion.  Moreover, an undated treatment letter, submitted at the Veteran's November 2010 hearing before the Board, noted that the Veteran had a past medical history of bilateral knee meniscal pathology which originated from an inservice motor vehicle accident.  Under these circumstances, the Board concludes that a new VA examination is warranted to consider whether the Veteran currently has a left knee disorder, and if so, whether this condition is related to his military service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his left knee disorder that have not been previously identified or submitted.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine the nature, extent, and etiology of any current left knee disorder found.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  Following a review of the service and post service treatment records, including consideration of his inservice motor vehicle accident in November 1998, the Veteran's statements, and private and VA clinical findings and evaluations reports, the examiner must identify any current left knee disorder(s) found, and indicate whether any left knee disorder found is related to the Veteran's military service, to include, but not limited to, as a result of his inservice motor vehicle accident in November 1998.  The examiner must reconcile all conflicting diagnoses.  A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for all scheduled VA examinations, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated, the claim remaining on appeal must be readjudicated, including consideration of all evidence received since the October 2008 statement of the case.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


